Title: To Thomas Jefferson from Robert Smith, 11 June 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Balt. June 11. 1805.
                  
                  This day I received your favour of the 9h. with the application of the Body Corporate for permission to erect a Bridge across the pond of our Navy Yard at New-York. With you I think it just & useful for the General Government to give all possible facilities to State accomodations. Indeed, I class that disposition among the distinguishing characteristicks of our System. The enclosed sketch is, according to my ideas, the form of the proper instrument of writing to be signed by you. After correcting it in such way as you may deem proper, you will be pleased to send it to Mr Goldsborough my chief clerk to be fairly copied for you to sign. I have by the mail written to him upon the subject
                  With respect to Prebles medal I have to inform you that Preble has been spoken to; but not being of a taste sufficiently correct to make a good drawing of the action off Tripoli, the Commodore has undertaken to furnish the Navy Agents at Philada with a good drawing—There is, it seems, a good artist at Boston who is to execute the drawing.
                  The Brig building at this place will be launched about the Middle of next Month.
                  According to the ideas communicated to me in your letter by Mr John Smith of Ohio I have put the building of the gun Boats on the Western waters in the train suggested by you.
                  I am really sorry, that you experience such difficulties in filling the office of District judge of New York. The Salary, it is true, is very small. But our friends that can afford it ought to shew more zeal in the Cause. Pray—have you yet heard from Preeterwood Jr.?.
                  Respecty. Yr. St.,
                  
                     Rt Smith 
                     
                  
               